DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 16th, 2020 has been entered:  Claims 1 - 4, 6, and 10 - 11 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2,076,526) there in view of Loiacono (US 3,797,496), as evidenced by Kim et al. (Enhanced antioxidant capacity and antimicrobial activity of tannic acid by thermal processing).

Regarding claim 1, Brown teaches a fluid absorber for dental use (Fig. 1: Page 1, left column, lines 1 - 6) comprising a plurality of individual units that are connected (Fig. 3, elements 10 and 12, and Fig. 4, element 14; the individual units being denoted by the dashed lines in Fig. 1 and by the folds themselves), wherein the plurality of individual units is folded into adjacent members of the plurality of individual units (Page 2, left column, lines 23 - 46) to define a thickness of the fluid absorber, the thickness being determined by a number of folds in the plurality of individual units (Page 2, right column, lines 68 - 72; also it is inherent that the thickness of a fluid absorber would increase as it is folded more times), and providing an increased surface area of the fluid absorber (Page 2, right column, lines 39 - 48 indicates “relatively free passages” formed by the folds).
Brown does not explicitly teach an antimicrobial solution embedded in the fluid absorber or the length of the fluid absorber is 1.75 inches to 2 inches, a width of the fluid absorber is 0.375 inches, and a height of the fluid absorber is 0.25 inches.
In the same field of endeavor, Loiacono teaches a sectioned dental fluid absorber (Figs. 1 and 3; Col. 1, lines 5 - 8) which is embedded with medicament such as tannic acid (Col. 3, lines 11 - 20).  Tannic acid exhibit antimicrobial properties as evidenced by Kim who discloses tannic acid having antimicrobial properties (Abstract and the first paragraph of the introduction indicate tannic acid, both thermally processed and normally, has antimicrobial properties), Loiacono teaches said fluid absorber comprising an antimicrobial solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid absorber of Brown to comprise the 
Brown and Loiacono still do not teach the length of the fluid absorber is 1.75 inches to 2 inches, a width of the fluid absorber is 0.375 inches, and a height of the fluid absorber is 0.25 inches.
	Brown further teaches cutting the unfolded material as desired and depending on the use of the device (Page 3, left column, lines 3 - 13 and right column, lines 4 - 13). Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the fluid absorber based on the anatomy of the body and the area it is being used in.
	As such, the size of the device (including length, width, and height) is disclosed to be a result affective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device of Brown and Loiacono have a length of 1.75 inches to 2 inches, a width of 0.375 inches, and a height of 0.25 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, the combination of Brown and Loiacono substantially disclose the invention as claimed. Brown further teaches said fluid absorber (including the plurality of individual units) being made from paper (Page 2, left column, lines 5 - 12).

Regarding claim 3, the combination of Brown and Loiacono substantially disclose the invention as claimed. Brown further teaches the thickness of the fluid absorber depending on the number of folds for the plurality of individual units (Page 2, right column, lines 68 - 72). Further, it is inherent that the thickness of a fluid absorber would increase as it is folded more times. Additionally, more folds can also be formed by increasing the number of individual units (through adding additional individual units of the same size, rather than creating more, but smaller individual units). Increasing the number of folds in this manner would similarly increase the thickness of the folded fluid absorber and would further be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B) which related to Duplication of Parts. In the instant case, the addition of more folds (by adding more individual units) merely expands the size and capacity of the fluid absorber, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

Regarding claim 4, the combination of Brown and Loiacono substantially disclose the invention as claimed. As previously stated, Brown further teaches the folds allowing for relatively free passage of the liquid to increase the absorption capacity of the absorber (Page 2, 

	Regarding claim 6, the combination of Brown and Loiacono substantially disclose the invention as claimed. Brown further teaches the plurality of individual units being folded into a rectangular or square shape (Fig. 1 shows an initially rectangular shape, which would be maintained in the folded configuration shown in Fig. 3).
	Further, it would have been an obvious matter of design choice to make the different the folded shape of Brown and Loiacono of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

	Regarding claim 10, the combination of Brown and Loiacono substantially disclose the invention as claimed. Loiacono further discloses said fluid absorber being embedded with antimicrobial solution (Col. 3, lines 11 - 20; i.e. is soaked with, according to the Merriam-Webster Dictionary definition of “impregnate”, and its list of synonyms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to soak the fluid absorber of Brown with antimicrobial solution as 
	While Brown and Loiacono do not explicitly teach submerging of the fluid absorber for 1 hour, the claim limitation of “the fluid absorber [is] submerged in antimicrobial solution for 1 hour” is being treated as product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the amount of time said absorber was submerged would depend on the size and absorptive capabilities of the device, and would also affect the dosage carried by the impregnated absorber. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of time that the fluid absorber is submerged in the antimicrobial solution to be 1 hour as a matter of routine optimization since it has been held that “where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 11, the combination of Brown and Loiacono substantially disclose the invention as claimed. Brown further teaches the absorber absorbing blood or saliva (Page 2, right column, lines 29 - 33).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection and objection to the drawings and specification previously set forth in the non-final office action mailed August 18th. 2020. All previous 112(b) rejections and objections have been withdrawn.

Response to Arguments
Applicant's arguments filed November 16th, 2020 have been fully considered but they are not persuasive.
Applicant argues Loiacono “teaches away” from the claimed invention as the claimed invention is “relatively bulky”. However, Loiacono is merely relied upon to teach the use of antimicrobial solution. The relative dimensions of these devices has little to no bearing on the use and usefulness of an antimicrobial solution. Further, there is no reason as to why the prior art of Brown or a device with a length of 1.75 inches to 2 inches, a width of 0.375 inches, and a height of 0.25 inches must be considered “bulky” as Loiacono does not define this term with 
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the substrate structure of Loiacono is not being incorporated with the reference of Brown. The modified device does not need to have the exact structure of Loiacono (i.e. does not need to necessarily be “compact and capable of being easily introduced between and retained by teeth” as cited by Applicant) to benefit from the use of antimicrobial solution in the manner disclosed in Loiacono. Clearly, one of ordinary skill in the art would consider both Brown and Loiacono to be in the same field of endeavor as Applicant, even if Loiacono is addressing a slightly different problem (See MPEP 2131.01 (a)(I) which relates to Analogous and Non-Analogous Art).
Applicant’s arguments regarding dependent claims 2 - 4, 6, and 10 - 11 as being patentable by virtue of their dependency on claim 1 is moot as claim 1 remains rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amernick (US 2002/0091346 A1) discloses a nearly identical folded dental swab, with exception of an antimicrobial solution.
Burke et al. (US 10,455,838 B2) teaches a folded absorbent device embedded with an antimicrobial solution.
Hamblen (US 5,454,719 A) discloses an analogous folded dental swab with all the structure of the claimed invention (see Fig. 4) except for the antimicrobial solution.
Crockford (US 3,469,286 A) discloses another analogous folded fluid absorber with all the structure of the claimed invention (Figs. 1 - 3c) except for the antimicrobial solution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781